UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7299



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERNEST BROWN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-97-15-MJG)


Submitted:   November 4, 2004          Decided:     November 10, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Brown, Appellant Pro Se. Jamie M. Bennett, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ernest Brown appeals the district court’s order denying

without prejudice the motion for reconsideration of the denial of

the motion for a certificate of appealability.           We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.        See United States v.

Brown, No. CR-97-15-MJG (D. Md. July 16, 2004).            To the extent

Brown seeks reconsideration in this court of the denial of the

motion for a certificate of appealability, we deny reconsideration.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -